Exhibit 10.1

 


QUIDEL CORPORATION


 


EMPLOYMENT AGREEMENT


 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 16, 2009 (the “Effective Date”), by and between QUIDEL CORPORATION, a
Delaware corporation (the “Company”), and Douglas C. Bryant, an individual
(“Bryant”).

 

1.             Employment.  The Company hereby engages Bryant as its President
and Chief Executive Officer, effective as of March 1, 2009, and Bryant accepts
such employment upon the terms and subject to the conditions set forth in this
Agreement, with employment commencing as of February 2, 2009 (the “Start Date”).

 

2.             Duties and Responsibilities.  Bryant will report directly to the
Board of Directors and shall perform such duties and functions as are consistent
with his role as President and Chief Executive Officer.  Bryant agrees that,
during the course of his employment with the Company, he will devote
substantially all of his business time, attention and efforts to the performance
of his duties and obligations hereunder.  Bryant shall not, without the prior
written approval of the Board of Directors, and obtained in each instance,
directly or indirectly (i) accept employment or receive any compensation for the
performance of services from any business enterprise other than the Company or
(ii) enter into or be concerned or interested in any trade or business or public
or private work (whether for profit or otherwise and whether as partner,
principal, shareholder or otherwise), which may, in the reasonable discretion of
the Board, hinder or otherwise interfere with the performance by Bryant of his
duties and obligations hereunder; provided, however, that (a) Bryant may serve
on the board of directors of up to two organizations of his choice, and he may
participate in and hold positions of responsibility with industry associations
and organizations so long as such commitments do not unreasonably interfere with
Bryant’s duties and responsibilities to the Company and the Board of Directors
does not object to Bryant’s directorship based upon reasonable concerns relating
to the nature of the company in question or its business, and (b) Bryant may
purchase and own up to one percent (1%) of the outstanding stock of any class of
any company, the securities of which are publicly traded, and Bryant may further
own up to one percent (1%) of any privately held company in which Bryant owns
such an interest as of the Effective Date.  Notwithstanding the foregoing,
nothing in this Agreement shall prohibit Bryant from becoming involved or
engaged in charitable and civic activities, or from acting as an officer,
director or manager of family corporations, limited liability companies, trusts
and partnerships.

 

3.             Compensation.

 

(a)           Salary.  For all services to be rendered by Bryant under this
Agreement, the Company agrees to pay Bryant, beginning as of the Start Date, a
salary (the “Base Salary”) equal to Four Hundred and Fifty Thousand Dollars
($450,000) per year, payable in the Company’s normal payroll cycle, less all
amounts required by law to be withheld or deducted.  The Board of Directors or
its Compensation Committee shall review Bryant’s Base Salary on a yearly basis. 
The Board of Directors or its Compensation Committee, in its sole and absolute

 

--------------------------------------------------------------------------------


 

discretion from time to time, may increase (but not decrease without Bryant’s
prior written consent) Bryant’s Base Salary.

 

(i)               Commencing with performance for calendar year 2009, Bryant is
eligible to receive a cash performance bonus, to be paid each year at the same
time bonuses are generally paid to other senior executives of the Company for
the relevant fiscal year, with a target of at least 80% of Bryant’s Base Salary
with a maximum opportunity of 120% of Bryant’s Base Salary, as may be determined
by the Board of Directors or its Compensation Committee.  Calculation and any
payment of the cash performance bonus is subject to the terms of any bonus plan
and achievement of the goals set from year to year by the Board of Directors or
its Compensation Committee for the relevant fiscal year.

 

(ii)              Bryant will be reimbursed for attorneys’ fees and costs
incurred in connection with the review and negotiation of this Agreement and
related agreements between Bryant and the Company, not to exceed $10,000.

 

(b)           Stock Option and Restricted Stock Awards.

 

As of the Start Date, the Board of Directors of the Company has approved the
grant of the following equity awards to Bryant:

 

(i)                Nonqualified Stock Options to purchase up to 700,000 shares
of Common Stock of the Company under the terms and conditions set forth in that
certain Stock Option Agreement (Exhibit A hereto) executed by the Company and
Bryant concurrently with this Agreement and otherwise in accordance with the
Company’s 2001 Equity Incentive Plan.  The exercise price of the Stock Options
shall be the fair market value of such shares at the time of the grant date
determined in accordance with the Company’s 2001 Equity Incentive Plan; and

 

(ii)               100,000 restricted shares of Common Stock under the terms and
conditions set forth in that certain Restricted Stock Award Agreement (Exhibit B
hereto) executed by the Company and Bryant concurrently with this Agreement and
otherwise in accordance with the Company’s 2001 Equity Incentive Plan.

 

(iii)              The grant date for the foregoing equity awards shall be the
Start Date.

 

(c)           Benefits.

 

During the Term of Bryant’s employment hereunder:

 

2

--------------------------------------------------------------------------------


 

(i)               Bryant shall be entitled to four weeks paid annual vacation
leave consistent with the Company’s policies for other senior executives of the
Company.

 

(ii)              Bryant will be eligible to participate in the Company’s
401(k) benefit program which provides for matching of 50% of the first 6%
contributed by the employee.  All applicable 401(k) rules and regulations apply
for contributions made by employees.

 

(iii)             The Company shall pay or reimburse Bryant for all reasonable
and necessary travel and other business expenses incurred or paid by Bryant in
connection with the performance of his services under this Agreement consistent
with the Company’s policies for other senior executives of the Company as
approved by the Compensation Committee.

 

(iv)             Upon the commencement of Bryant’s employment, the Company shall
provide and pay for the corporate portion of the annual cost of premiums for
health, dental and medical insurance coverage for Bryant and Bryant’s dependents
consistent with the coverage generally made available by the Company to senior
executives of the Company.

 

(v)              In addition to the benefits set forth above, Bryant shall be
entitled to participate in any other policies, programs and benefits which the
Compensation Committee may, in its sole and absolute discretion, make generally
available to its other senior executives from time to time including, but not
limited to, life insurance, disability insurance, pension and retirement plans,
stock plans, cash and/or other bonus programs, and other similar programs.  The
Company will provide Bryant with a laptop computer, cell phone and blackberry or
other similar device for Bryant’s business use.

 

(d)           Indemnification Agreement.  Concurrently with the execution of
this Agreement, the Company and Bryant shall enter into that certain standard
Director & Officer Indemnification Agreement (attached as Exhibit C hereto) as
provided to the Company’s other senior executive officers.

 

4.             Inducement Bonus and Relocation Payments.

 

(i)                As of the Start Date and as an inducement bonus and to assist
with the costs of relocation to San Diego, Bryant shall receive a cash payment
from the Company of Two Hundred Thousand Dollars, payable within five
(5) business days of the Start Date (the “Relocation/Inducement Bonus”).  In
addition, the Company shall provide the additional funds to pay any federal and
state income

 

3

--------------------------------------------------------------------------------


 

tax, Medicare and disability withholdings required to be made from Bryant’s
compensation on account of all payments and withholdings under this
subparagraph, and the Company shall pay to Bryant, by the end of 2009, an amount
equal to any additional federal and state income tax payments that would be
required to be made by Bryant (apart from such withholdings) on account of all
payments and withholdings under this subparagraph assuming Bryant is subject to
the highest marginal individual tax rates for 2009.  Bryant acknowledges and
agrees that if he should voluntarily terminate his employment with the Company
or be terminated by the Company for “Cause” (as defined below) within one
(1) year of the Start Date, he shall, and will be required to, repay to the
Company the full amount of the Relocation/Inducement Bonus and the cash payment
equal to such income tax payments.

 

(ii)               Bryant shall be eligible to receive an additional cash
payment of up to $100,000 in connection with further offsetting actual moving
costs, brokerage commissions and other expenses of selling Bryant’s existing
home in Texas, and expenses of purchasing a home in California (other than its
purchase price and loan interest and points) in the event such actual expenses
are in excess of $200,000 and upon the mutual agreement of Executive and the
Board or its Compensation Committee (the “Excess Relocation Payment”).  The
amount of the Excess Relocation Payment shall be equal to the amount of such
actual costs and expenses in excess of $200,000.  In addition, the Company shall
provide the additional funds to pay any federal and state income tax, Medicare,
disability and other withholdings (other than for social security) required to
be made from Bryant’s compensation on account of all payments and withholdings
under this subparagraph, and the Company shall pay to Bryant, by February 28,
2010, an amount equal to any additional federal and state income tax payments
that would be required to be made by Bryant (apart from such withholdings) on
account of all payments and withholdings under this subparagraph assuming Bryant
is subject to the highest marginal individual tax rates for 2009.  The Excess
Relocation Payment is effective for such relevant relocation and real estate
related expenses of Bryant for the period prior to the twelve-month anniversary
of the Start Date, provided, further, that if Bryant should voluntarily
terminate his employment with the Company or be terminated by the Company for
“Cause” (as defined below) within one (1) year of receipt of any Excess
Relocation Payment, he shall, and will be required to, repay the Company the
full amount of any Excess Relocation Payment and the cash payment equal to such
income tax payments.

 

4

--------------------------------------------------------------------------------


 

(iii)              In addition to the Relocation/Inducement Bonus, the Company
will pay directly to Bryant’s prior employer, Luminex, or the third party
vendor(s), or reimburse Bryant for, any actual expenses Bryant is required to
pay or reimburse Luminex for in connection with his recent movement of certain
household goods from Illinois to his current residence in Austin, Texas, in an
amount not to exceed $23,144.

 

(iv)             In connection with commencement of employment, the Company
shall provide Executive with temporary housing in San Diego for a period of
ninety (90) days.

 

5.             At Will Employment.  The Company and Bryant acknowledge and agree
that Bryant’s employment by the Company is expressly “at will” and not for a
specified term.  This means that either party may terminate Bryant’s employment
at any time for any reason, with or without Cause.  Any termination of Bryant’s
employment is, however, subject to the terms and provisions of this Agreement.

 

6.             Severance.

 

(a)           Death or Disability of Bryant.  This Agreement and Bryant’s
employment hereunder shall automatically terminate upon Bryant’s death or, at
the option of the Company by written notice to Bryant, upon Bryant’s
Disability.  “Disability” shall mean the disability of Bryant, within the
meaning of subsection 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), and where Bryant is unable to work and remains continuously so
totally disabled for a period of one hundred and eighty (180) days.  Such
termination shall take effect the last day of the month following the date of
death or the date such notice of termination for Bryant’s Disability is given. 
Bryant’s compensation and other benefits shall continue during the term of the
Disability through the effective date of termination as set forth above.

 

(b)           Termination by Bryant for Cause.

 

(i)               Definition of Cause.  For purposes of this Agreement, “Cause”
shall be limited to the following: (1) fraud; (2) personal dishonesty involving
money or property of the Company or that results in material harm to the
Company; (3) Bryant’s willful misconduct that is materially injurious to the
Company; (4) a serious breach of a fiduciary duty to the Company involving
personal profit; (5) Bryant’s conviction for a felony (including via a guilty or
nolo contendere plea), excluding traffic offenses; (6) Bryant’s willful and
continued neglect of duties (other than any such failure resulting from his
incapacity because of physical or mental illness); or (7) Bryant’s material
breach of the provisions of Sections 2 (other than the first sentence), 7, 8, 9
or 10 of this Agreement; provided, however, that unsatisfactory job performance
shall not be considered Cause for termination of

 

5

--------------------------------------------------------------------------------


 

Bryant’s employment by the Company.  Bryant shall be afforded a reasonable
opportunity to cure any willful neglect of his duties and any other alleged
material breach of this Agreement, including an alleged material breach of
Sections 2, 7, 8, 9 or 10 of this Agreement, according to the following terms. 
The Company’s Board of Directors shall give Bryant written notice stating with
reasonable specificity the nature of the circumstances determined by the Board
of Directors in good faith to constitute willful neglect or other material
breach, and that failure to cure or correct such circumstances or breach will
result in termination of employment for “Cause” under this Agreement.  Bryant
shall have thirty (30) days from his receipt of such notice to cure such
circumstances or such breach if such breach is reasonably susceptible of cure. 
If, in the reasonable good faith judgment of the Board of Directors, the alleged
breach is not reasonably susceptible of cure, or such circumstances or material
breach has not been satisfactorily cured within such thirty (30) day period,
such neglect of duties or material breach shall thereupon constitute “Cause.”

 

(ii)              Procedure Upon Termination by Company for Cause. 
Notwithstanding the foregoing, termination by the Company for Cause shall not be
effective until and unless (1) notice of intention to terminate for Cause has
been given by the Company within 90 days after the Company learns of the act,
failure or event constituting “Cause” under this Section (which is not cured by
Bryant within any time period permitted for such cure above), and (2) the Board
of Directors has voted by a majority vote to terminate Bryant for Cause.

 

(c)           Termination by Bryant for Good Reason.

 

(i)               Definition of Good Reason.  Bryant shall have the right to
terminate his employment for Good Reason within sixty (60) days following the
occurrence of one or more of the events described in this Section 6(c)(i) after
having given the Company at least thirty (30) days notice of the same and a
reasonable opportunity to cure during such 30-day notice period.  For purposes
of this Section, “Good Reason” shall mean the following: (1) the failure to
elect and continue Bryant as Chief Executive Officer of the Company, or if the
scope of Bryant’s duties and responsibilities are in the aggregate materially
reduced; (2) a requirement by the Company or the Board that Bryant, without his
prior consent, be relocated to a Company office more than fifty (50) miles from
the current executive offices of the Company, or the Company requiring Bryant to
be based anywhere other than the principal executive offices of the Company;
(3) any material reduction in Bryant’s base salary, provided that the Company
does not pay Bryant an

 

6

--------------------------------------------------------------------------------


 

appropriate cash amount to reimburse him for the base salary reduction, or (4) a
material breach by the Company of any of the terms of this Agreement.

 

(ii)               Procedure Upon Termination by Bryant for Good Reason. 
Notwithstanding the foregoing, termination by Bryant for Good Reason shall not
be effective until and unless notice of intention to terminate for Good Reason
has been given by Bryant within thirty (30) days after Bryant learns of the act,
failure or event constituting “Good Reason” under this Section (which is not
cured by the Company within such 30-day period).

 

(d)           Severance.  If this Agreement is terminated by Bryant for Good
Reason or by the Company without Cause and subject to Section 6(d)(iv) below,
Bryant shall be entitled to receive the following severance payments and
benefits (the “Severance Benefit”), regardless (except under subparagraph
(ii) below) of whether or not he seeks or is employed by another employer or
receives similar compensation or benefits from another employer:

 

(i)               a lump sum payment equal to eighteen (18) months of his base
salary, less applicable withholdings, at the salary rate in effect at the time
of the termination of his employment, payable within thirty (30) days from the
date of termination, except that in the event that such termination occurs in
connection with a Change in Control and constitutes a “Qualifying Termination”
(as defined in Section 5 of the Agreement Re: Change in Control (Exhibit D
hereto)), then Bryant shall be entitled to receive (in lieu of the Severance
Benefits provided in this Section 6(d)) the severance payment and benefits
provided in the Agreement Re: Change in Control (Exhibit D hereto), executed
concurrently herewith; and

 

(ii)              payment during the period of eighteen (18) months from the
date of termination (the “Severance Benefit Period”) (or until such earlier date
that substantially equivalent or better benefits are provided by a successor
employer) of the cost of COBRA insurance premiums for all health insurance, and
the costs of any group dental, group vision, life insurance and disability
insurance fringe benefits that had been available to Bryant immediately before
the termination on a monthly basis, in advance.

 

(iii)             Any bonus owed to Bryant under Section 3(a)(i) above for a
prior calendar year shall continue to be payable to Bryant at the same time
bonuses are generally paid to other senior executives of the Company for that
calendar year.

 

(iv)             Bryant shall not be entitled to the Severance Benefit unless
and until Bryant has executed and delivered to the Company a release
substantially in the form attached as Exhibit E hereto and, provided

 

7

--------------------------------------------------------------------------------


 

the Company has also signed such release within two (2) business days of
execution and delivery by Bryant, all revocation and waiting periods applicable
to such release have expired (if the Company fails to sign such release, then
such revocation and waiting period shall not apply).  The Severance Benefit, if
paid to Bryant under this Section 6(d), shall represent the sole and exclusive
remedy of Bryant in connection with his employment and this Agreement upon a
termination of employment by Bryant for Good Reason or by the Company without
Cause, subject to Section 6(e) below.

 

(e)           Notwithstanding the other provisions of this Section 6 or of
Exhibit D or Exhibit E, following an termination of Bryant’s employment by the
Company for any reason Bryant shall be entitled to:  (i) receive any unpaid
accrued Base Salary for periods before the termination date; (ii) receive any
legally required pay for his unused vacation days; (iii) his rights and benefits
under the terms of the Company’s 401(k) benefit program; (iv) receive any unpaid
reimbursements to which he is entitled under Section 3(c)(iii) above; (v) any
further benefits to which he is entitled under Section 3(c)(v) above; (vi) his
continuing applicable rights under the terms of Exhibits A, B, C and D; (g) his
rights to indemnification and contribution by the Company under any other
applicable statutes, bylaws or agreements; and (h) his COBRA rights to
continuing health insurance coverage under the Company’s plan.

 

(f)            Definition of Change in Control.  A “Change in Control” with
respect to the Company shall have the meaning, and shall be deemed to have
occurred, for purposes of this Agreement, as set forth in and in accordance with
Section 3 of the Agreement Re: Change in Control (Exhibit D hereto), executed
concurrently with this Agreement.

 

(g)           Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Bryant’s termination of employment with the Company, Bryant
is a “specified employee” as defined in Section 409A of the Code, and one or
more of the payments or benefits received or to be received by Bryant pursuant
to this Agreement (or any portion thereof) would become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “Section 409A Taxes”) if
provided at the time otherwise required under this Agreement, no such payment or
benefit will be provided under this Agreement until the earlier of (a) the date
which is six (6) months after Bryant’s “separation from service” or (b) the date
of Bryant’s death, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes.  The provisions of
this Section 6(f) shall only apply to the minimum extent required to avoid
Bryant’s incurrence of any Section 409A Taxes.  In addition, if any provision of
this Agreement would cause Bryant to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.

 

8

--------------------------------------------------------------------------------


 

7.             Inventions.

 

(a)           Disclosure.  Bryant will disclose promptly to the Company each
Invention (as defined below), whether or not reduced to practice, that is
conceived or learned by Bryant (either alone or jointly with others) during the
term of his employment by the Company.  Further, Bryant will disclose in
confidence to the Company all patent applications filed by or on behalf of
Bryant during the term of his employment and for a period of one (1) year
thereafter.

 

For purposes of this Agreement, the term “Invention” includes, without
limitation, any invention, discovery, know-how, idea, trade secret, technique,
formula, machine, method, process, use, apparatus, product, device, composition,
code, design, program, confidential information, proprietary information, or
configuration of any kind, that is discovered, conceived, developed, improved
on, made or produced by Bryant (alone or in conjunction with others) during the
duration of Bryant’s employment and for a period of one (1) year thereafter, and
which:

 

(i)               relates at the time of conception or reduction to practice of
the invention, in any manner, to the business operations of the Company (as
opposed to the business operations of its competitors), including actual or
demonstrably anticipated research or development of the Company;

 

(ii)              results from or is suggested by work performed by Bryant for
or on behalf of the Company; or

 

(iii)             results from the use of equipment, supplies, facilities,
information, time or resources of the Company.

 

The term Invention will also include any improvements to an Invention, and will
not be limited to the definition of patentable or copyrightable invention as
contained in the United States patent or copyright laws.

 

(b)           Company Property; Assignment.  Bryant acknowledges and agrees that
all Inventions will be the sole property of the Company, including, without
limitation, all domestic and foreign patent rights, rights of registration or
other protection under the copyright laws, or other rights, pertaining to the
Inventions.  Bryant hereby assigns all of his right, title and interest in any
such Inventions to the Company.

 

(c)           Exclusion Notice.  The assignment by Bryant of Inventions under
this Agreement does not apply to any Inventions that are expressly excluded from
coverage pursuant to Section 2870 of the California Labor Code.  Accordingly,
Bryant is not required to assign an idea or invention for which all of the
following are applicable:

 

(i)               No equipment, supplies, facility or trade secret information
of the Company was used and the invention or idea was developed entirely on
Bryant’s own time;

 

(ii)              The invention or idea does not relate to the business of the
Company;

 

9

--------------------------------------------------------------------------------


 

(iii)             The invention or idea does not relate to the Company’s actual
or demonstrably anticipated research or development; and

 

(iv)             The invention or idea does not result from any work performed
by Bryant for the Company.

 

As used in this Section 7(c), “invention” will have the same meaning as
“invention” as used in Section 2870 of the California Labor Code.

 

(d)           Patents and Copyrights; Attorney-in-Fact.  Bryant agrees to assist
the Company (at the Company’s expense) in any reasonable way the Company deems
necessary or appropriate from time to time to apply for, obtain and enforce
patents on, and to apply for, obtain and enforce copyright protection and
registration of, Inventions in any and all countries.  To that end, Bryant will
(at the Company’s expense), without limitation, testify in any suit or other
proceeding involving any Invention, execute all documents that the Company
reasonably determines to be necessary or convenient for use in applying for and
obtaining patents or copyright protection and registration thereon and enforcing
same, and execute all necessary assignments thereof to the Company or parties
designated by it.  Bryant’s obligations to assist the Company in obtaining and
enforcing patents or copyright protection and registration for Inventions will
continue beyond termination of his employment, but the Company will compensate
Bryant at a reasonable rate after such termination for the time actually spent
by Bryant at the Company’s request on such assistance.  Bryant hereby
irrevocably appoints the Company, and its duly authorized officers and agents,
as Bryant’s agent and attorney-in-fact to act for and on behalf of Bryant in
filing all patent applications, applications for copyright protection and
registration amendments, renewals, and all other appropriate documents in any
way related to Inventions.

 

8.             Nondisclosure of Confidential Information.  Except in the
performance of his duties hereunder, Bryant will not disclose to any person or
entity or use for his own direct or indirect benefit any Confidential
Information (as defined below) pertaining to the Company obtained by Bryant in
the course of his employment with the Company.  For purposes of this Agreement,
“Confidential Information” will include all of the Company’s confidential or
proprietary information, including, without limitation, any information
encompassed in any and all strategic plans, insurance plans, Inventions, and any
trade secrets, reports, investigations, experiments, research or developmental
work, work in progress, drawings, designs, plans, proposals, codes, marketing
and sales programs, financial data and records, financial projections, cost
summaries, pricing formula, and all concepts or ideas, materials or information
related to the business, products or sales of the Company or the Company’s
customers; provided, however, that Confidential Information shall not include
information, documents or data that (i) is or subsequently becomes publicly
available or generally known in the industry without Bryant’s breach of any
obligation of confidentiality owed to the Company; (ii) was known to Bryant
prior to his original employment by the Company; (iii) becomes known to Bryant
from a source other than the Company (which is not breaching an obligation to
the Company) and which Bryant learns of outside the scope of his employment with
the Company; or (iv) is required to be disclosed by law or other governmental
authority.

 

 

10

--------------------------------------------------------------------------------


 

9.             Return of Materials at Termination.  In the event of any
termination of Bryant’s employment for any reason whatsoever, Bryant will
promptly deliver to the Company all documents, data and other information
pertaining to Inventions and Confidential Information.  Bryant will not take
with him any documents or other information, or any reproduction or excerpt
thereof, containing or pertaining to any Inventions or Confidential Information,
other than (i) documents relating to Bryant’s compensation or benefits provided
by the Company, and (ii) copies of personal notes or memoranda prepared or
created by Bryant in his capacity as an officer and/or director of the Company
and evidencing his fulfillment of his fiduciary duties with respect to the
Company.

 

10.           Non-Solicitation.  Bryant agrees that so long as he is employed by
the Company and for a period of one (1) year after termination of his employment
for any reason, he will not (a) directly or indirectly solicit, induce or
attempt to solicit or induce any Company employee to discontinue his or her
employment with the Company; or (b) usurp in violation of his fiduciary duties
any opportunity of the Company of which Bryant became aware during his tenure at
the Company; or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company to reduce, restrict or cancel the business of any such account, customer
or client with the Company.

 

11.           No Waiver.  The waiver by either party of a breach of any
provision of this Agreement will not operate as or be construed as a waiver of
any subsequent breach thereof.

 

12.           Notices.  Any and all notices referred to herein will be
sufficiently furnished if in writing, and sent by registered or certified mail,
postage prepaid, to the respective parties at the following addresses or such
other address as either party may from time to time designate in writing:

 

To the Company:

QUIDEL CORPORATION

 

10165 McKellar Court

 

San Diego, CA 92121

 

Attention: Chairman of the Board of Directors

 

 

To Bryant:

Douglas C. Bryant

 

424 Brandon Way

 

Austin, Texas 78733

 

13.           Assignment.  This Agreement may not be assigned by Bryant.  This
Agreement will be binding upon the Company’s successors and assigns, including
any entity that acquires all or substantially all of the assets or business of
the Company.

 

14.           Entire Agreement.  This Agreement, together with the Stock Option
Agreement attached hereto as Exhibit A, the Restricted Stock Award Agreement
attached hereto as Exhibit B, the Indemnification Agreement attached hereto as
Exhibit C, the Agreement Re: Change in Control attached hereto as Exhibit D, and
the form of Release attached hereto as Exhibit E, supersedes any and all prior
written or oral agreements between Bryant and the Company, and contains the
entire understanding of the parties hereto with respect to the terms and
conditions of Bryant’s employment with the Company.

 

11

--------------------------------------------------------------------------------


 

15.           Governing Law.  This Agreement will be construed and enforced in
accordance with the internal laws and decisions of the State of California.

 

16.           Arbitration.  In the event of any controversy, dispute or claim
arising out of or related to this Agreement or Bryant’s employment by the
Company, the parties shall negotiate in good faith in an attempt to reach a
mutually acceptable settlement of such dispute.  If negotiations in good faith
do not result in a settlement of any such controversy, dispute or claim, it
shall be resolved exclusively by final and binding arbitration, before a single
arbitrator, to be held in the County of San Diego, California, in accordance
with the then existing rules of the JAMS.  The parties may obtain discovery in
aid of the arbitration to the fullest extent permitted under law, including
California Code of Civil Procedure Section 1283.05.  All discovery disputes
shall be resolved by the arbitrator.  Judgment upon any such arbitration award
may be entered by any state or federal court of competent jurisdiction.

 

17.           Compliance with Company Policies.  At all times during his
employment, Bryant shall comply with Company policies and procedures, as in
effect from time to time, including without limitation, the Company’s Code of
Business Conduct and Ethics, Share Ownership Guidelines, and Comprehensive
Compliance Programs.

 

18.           Authorization.  The undersigned represents that he is fully
authorized and empowered to execute and deliver this Agreement on behalf of the
Company, and the Company represents and warrants that all necessary corporate
action has been taken to approve and authorize the Company’s entry into and
performance of this Agreement.

 

19.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

 

[Remainder of page left blank intentionally, signatures on following page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

 

QUIDEL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Mark A. Pulido

 

       Printed Name: Mark A. Pulido

 

       Title:

Chairman of the Board of Directors,

 

 

Quidel Corporation

 

 

 

 

 

Douglas C. Bryant

 

 

 

 

 

By:

/s/ Douglas C. Bryant

 

 

 Douglas C. Bryant

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Stock Option Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Restricted Stock Award Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Indemnification Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Agreement Re: Change in Control

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Exhibit E

 

General Release

 

[See attached.]

 

--------------------------------------------------------------------------------